Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112 rejections are withdrawn due to applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,6-10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354).
	Regarding claims 1,6,7,8, Ur-Rehman teaches a method for making a dairy composition, the method comprising:
Ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction(paragraph 20)
Subjecting the UF permeate to an electrochemical process comprising electrodialysis or electrochemical ion exchange to form a low lactose fraction(paragraphs 20, 36, 52-54). The remaining fraction after the removal of lactose comprises less than 1% lactose and about 0.65 to about 2wt% minerals(paragraph 38), which overlaps the claimed ranges of less than or equal to about 0.7 wt% and at least about 0.2wt% minerals and renders them obvious. 
Ur-Rehman teaches that the electrodialysis separates electrolytes into positively and negatively charged fractions in order to selectively remove lactose(paragraph 54). Therefore, at least during the electrodialysis process, the composition would contain a positive and negative fraction. Removal of the lactose during electrodialysis would yield a separate lactose fraction. Therefore, three separate fractions including a positive fraction, a negative fraction, and a lactose fraction would be present at the end of the electrochemical process. 
Regarding claim 2, Ur-Rehman teaches 
c)combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29).

Microfiltering a milk product to produce a MF permeate fraction and a MF retentate fraction(paragraphs 20 and 21); and
Subjecting the MF permeate fraction to an electrochemical process electrodialysis or electrochemical ion exchange to form a low lactose fraction(paragraphs 36, 52-54).
Ur-Rehman teaches that the electrodialysis separates electrolytes into positive and negative fractions in order to selectively remove lactose(paragraph 54). Therefore, at least during the electrodialysis process, the composition would contain a positive and negative fraction. Removal of the lactose during electrodialysis would yield a separate lactose fraction. Therefore, three separate fractions including a positive fraction, a negative fraction, and a lactose fraction would be present at the end of the electrochemical process. 
Ur-Rehman teaches forming compositions from milk fractions such as a MF permeate fraction and/or the MF retentate fraction(paragraph 29). The composition can comprise about 3 to about 10wt% protein, from about less than 1 wt% to about 10wt% lactose(paragraph 38), which encompasses the claimed range of about 4 wt% to about 6 wt% lactose and renders it obvious. 
Ur-Rehman teaches the removal of lactose but is silent on the lactose content of the lactose fraction removed. However, since the electrodialysis method selectively removes lactose(paragraph 52), one of ordinary skill in the art would expect the 
Furthermore, Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the lactose content would only require routine skill in the art. 
Ur-Rehman does not specifically teach that the casein protein content of the MF retentate fraction is at least 9 wt%. However, Ur-Rehman teaches that supplemental protein such as caseinate can be added to the composition(paragraph 48). It would have been obvious to adjust the amount of casein in the MF retentate fraction depending on the taste and nutritional value desired in the composition. Ur-Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the protein content would only require routine skill in the art. 

Regarding claim 10, Ur-Rehman teaches forming a dairy composition by
iii)combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29)
Regarding claim 14, Ur-Rehman teaches forming compositions from milk fractions such as a MF permeate fraction and/or the MF retentate fraction(paragraph 29). The composition can comprise about 3 to about 10wt% protein, from about less than 1 wt% to about 10wt% lactose(paragraph 38), which overlaps the claimed range of about 10 to about 16 wt% and renders it obvious. 

Furthermore, Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the lactose content would only require routine skill in the art. 
Ur-Rehman does not specifically teach that the casein protein content of the MF retentate fraction is from about 10 to about 20wt%. However, Ur-Rehman teaches that supplemental protein such as caseinate can be added to the composition(paragraph 48). It would have been obvious to adjust the amount of casein in the MF retentate fraction depending on the taste and nutritional value desired in the composition. Ur-Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the protein content would only require routine skill in the art. 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Dunker(US 20040040448).

Regarding claim 3, Ur-Rehman teaches 
Subjecting milk fractions such as the UF permeate to reverse osmosis to concentrate the fraction(paragraph 37). Ur-Rehman does not specifically 
However, Dunker teaches that a method of making milk fractions in which an NF permeate is subjected to a reverse osmosis process to yield an RO permeate comprising mainly water, i.e. substantially lactose-free, protein-free, and mineral-free, and an RO retentate comprising a concentrated mineral fraction(paragraph 30). Since Ur-Rehman teaches of reverse osmosis process on a UF permeate, similar to the conditions in Dunker, one of ordinary skill in the art would expect the RO process to yield a concentrated mineral fraction and a milk water fraction. 

Combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29)
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 

Regarding claim 11, Ur-Rehman teaches 

However, Dunker teaches that a method of making milk fractions in which an NF permeate is subjected to a reverse osmosis process to yield an RO permeate comprising mainly water, i.e. substantially lactose-free, protein-free, and mineral-free, and an RO retentate comprising a concentrated mineral fraction(paragraph 30). Since Ur-Rehman teaches of reverse osmosis process on a UF permeate, similar to the conditions in Dunker, one of ordinary skill in the art would expect the RO process to yield a concentrated mineral fraction and a milk water fraction. 
 (iv)Combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29)
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Selby(Australian Researchers Fast-Tracking New Forward Osmosis Food Technology).
Regarding claim 4, Ur-Rehman teaches concentrating various fractions via methods such as reverse osmosis(paragraph 37) and combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29) but does not specifically teach (c) subjecting the positively charged fraction, negatively charged fraction, or a combination thereof, to a forward osmosis step to produce a mineral concentrate and water.
However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been obvious to use forward osmosis to produce a mineral concentrate and water as the concentration method in Ur-Rehman as taught in Selby since it is a concentration method of dairy products that is gentler, less costly, and less expensive than other conventional concentration methods such as RO.
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or 
Regarding claim 12, Ur-Rehman teaches concentrating various fractions via methods such as reverse osmosis(paragraph 37) and combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29) but does not specifically teach (c) subjecting the positively charged fraction, negatively charged fraction, or a combination thereof, to a forward osmosis step to produce a mineral concentrate and water.
However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been obvious to use forward osmosis to produce a mineral concentrate and water as the concentration method in Ur-Rehman as taught in Selby since it is a concentration method of dairy products that is gentler, less costly, and less expensive than other conventional concentration methods such as RO.
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Dunker(US 20040040448) further in view of Selby(Australian Researchers Fast-Tracking New Forward Osmosis Food Technology).
Regarding claim 5, Ur-Rehman teaches that the method of claim 1 further comprises
(c)Subjecting milk fractions such as the UF permeate to reverse osmosis to concentrate the fraction(paragraph 23). Ur-Rehman does not specifically teach that the reverse osmosis yields a concentrated mineral fraction and a milk water fraction. 
However, Dunker teaches that a method of making milk fractions in which an NF permeate is subjected to a reverse osmosis process to yield an RO permeate comprising mainly water, i.e. substantially lactose-free, protein-free, and mineral-free, and an RO retentate comprising a concentrated mineral fraction(paragraph 30). Since Ur-Rehman teaches of reverse osmosis process on a UF permeate, similar to the conditions in Dunker, one of ordinary skill in the art would expect the RO process to yield a concentrated mineral fraction and a milk water fraction. 
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a 
(e)Combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29).
Ur-Rehman does not specifically teach (d) subjecting the concentrated mineral fraction to forward osmosis to produce a mineral concentrate and water. However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been obvious to further concentrate the mineral fraction of (c) using forward osmosis as taught in Selby since it is a concentration method of dairy products that is gentler, less costly, and less expensive than other conventional concentration methods such as RO. 

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
	The applicant argues that paragraph 38 of Ur-Rehman describes the lactose and mineral contents of dairy compositions and not the positively charged fraction and/or negatively charged fraction as recited in claim 1. However, the instant claims describe 
	Similarly, Ur-Rehman teaches a method for making a dairy composition, the method comprising:
Ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction(paragraph 20)
(b)Subjecting the UF permeate to an electrochemical process comprising electrodialysis or electrochemical ion exchange to form a low lactose fraction(paragraphs 20, 36, 52-54). 
	It is noted that Ur-Rehman teaches producing the exact same UF permeate that is further subjected to an electrodialysis process to form positive and negative fractions with a low lactose contents. 
	Ur-Rehman describes in paragraph 37 and 38
[0037] The compositions of the present invention may be concentrated by any number of methods including but not limited to evaporation, and membrane processes like reverse osmosis, in order to provide the milk components in a concentrated composition or format. In other words, the compositions of the present invention are prepared from one or more milk components selected from the group consisting of butter fat, skim milk, MF permeate, MF retentate, UF permeate, UF retentate, DF permeate, DF retentate, NF retentate, NF permeate, RO permeate and RO retentate, and in certain embodiments of the invention, the compositions are concentrated by known methods in the art including, but not limited to, evaporation, to provide the milk components of the compositions in a more concentrated format.
[0038] Certain embodiments of the invention provide a dairy composition derived from milk components comprising from about 0.05 wt % to about 5.5 wt % butter fat, from about 3 wt % to about 10 wt % of protein, less than 1 wt % lactose and from about 0.65 wt % to about 2 wt % minerals. An embodiment of the present invention further provides a dairy composition derived from milk components comprising from about 0.05 
	As noted in paragraph 37, the dairy composition can be a UF permeate, the exact same fraction produced by the claimed method. Paragraph 38 further teaches that the dairy composition(which can be in the form of UF permeate) can comprise less than 1 wt% lactose and from about 0.65 wt% to about 2 wt% minerals. Therefore, Ur-Rehman clearly describes the claimed process and the resultant positive and/or negative fractions with the claimed amounts of lactose and minerals formed from UF permeates.
Ur-Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the lactose and mineral content would only require routine skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791